Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                              04-20-00404-CV

                                      IN RE Aaron Michael COOK

                                            Original Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: August 19, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 12, 2020, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019EM501414, styled In the Interest of B.M.C., a Child, pending in the
438th Judicial District Court, Bexar County, Texas. The Honorable Norma Gonzales signed the order at issue in this
original proceeding.